Brown, C.J.
(dissenting) — I do not view this record as adequate to decide whether Daniel Kruger’s counsel provided ineffective assistance. RAP 9.2(b) requires counsel to provide the necessary record for review. Mr. Kruger complains his counsel was inadequate for not raising an intoxication defense. However, this record fails to show any disagreement by Mr. Kruger with the presented trial strategy or instructions. Mr. Kruger did not except to the given instructions or propose intoxication instructions. Because closing arguments were not ordered for our review, we are left to speculate about how Mr. Kruger’s drinking was argued.
If Mr. Kruger’s defense theory was intoxication, I would agree instructions should have been offered and, of course, argued to the jury. We are in the dark about arguments. However, on this record, it appears Mr. Kruger’s defense, a matter of choice and strategy, was not intoxication. During his direct testimony, Mr. Kruger denied he was an aggressor or acted in any way to intentionally assault Officer Joseph Pence. While admitting to some drinking and rude behavior, it appears Mr. Kruger’s defense was denial and extreme preemptive violence on the part of Officer Pence in response to his rudeness. See State v. Alires, 92 Wn. App. 931, 938, 966 P.2d 935 (1998) (conduct properly character*696ized as legitimate trial strategy or tactics cannot serve as a basis for a claim of ineffective assistance of counsel).
The jury rejected Mr. Kruger’s police brutality evidence. But, this rejection does not, in hindsight, equate to deficient performance by Mr. Kruger’s trial counsel. Rather, we are confronted with a failed trial strategy that depended upon Mr. Kruger’s credibility and ability to accurately perceive and recall a different version of the events than offered by the State. Emphasizing Mr. Kruger’s intoxication would have been inconsistent with this defense strategy. Consistently, Mr. Kruger minimized his intoxication during his testimony. Naturally, the State’s tactic in Mr. Kruger’s cross-examination was to challenge his credibility and suggest extreme intoxication to denigrate Mr. Kruger’s ability to know and recollect the events he described. Significantly, the State, not Mr. Kruger, stressed his extreme intoxication.
In sum, Mr. Kruger’s trial strategy allowed the jury to consider routine issues of witness credibility and evidence weight. Suggesting extreme intoxication would have been inconsistent with Mr. Kruger’s chosen defense and was raised first by the State. This record does not support Mr. Kruger’s claim of ineffective counsel simply because a better trial strategy might have been chosen based upon hindsight wisdom. In my view, failed strategic or tactical decisions are inadequate to support a claim of prejudice from deficient performance of counsel. Further, deficient performance does not naturally flow from lack of wisdom in choosing a legitimate trial strategy. Mr. Kruger provides no record of disagreement with the chosen trial strategy, a strategy exemplified by his own testimony. On this record I would affirm.
Accordingly, I respectfully dissent.
Review denied at 150 Wn.2d 1024 (2003).